Name: Council Decision (CFSP) 2018/391 of 12 March 2018 amending Decision 2013/798/CFSP concerning restrictive measures against the Central African Republic
 Type: Decision
 Subject Matter: international affairs;  international security;  defence;  Africa;  international trade
 Date Published: 2018-03-13

 13.3.2018 EN Official Journal of the European Union L 69/46 COUNCIL DECISION (CFSP) 2018/391 of 12 March 2018 amending Decision 2013/798/CFSP concerning restrictive measures against the Central African Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 23 December 2013, the Council adopted Decision 2013/798/CFSP (1) concerning restrictive measures against the Central African Republic. (2) On 30 January 2018, the United Nations Security Council adopted Resolution 2399 (2018), which provides for certain amendments to the exemptions to the arms embargo, as well as to the designation criteria relating to persons and entities subject to restrictive measures. (3) Further Union action is needed in order to implement certain measures. (4) Decision 2013/798/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2013/798/CFSP is amended as follows: (1) In Article 2, point (a) is replaced by the following: (a) the sale, supply, transfer or export of arms and related materiel, and the provision of related technical assistance or financing and financial assistance, intended solely for the support of or use by the United Nations Multidimensional Integrated Stabilization Mission in the CAR (MINUSCA), the Union missions and the French forces deployed in the CAR, as well as other UN Member States' forces providing training and assistance as notified in accordance with point (b);; (2) In Article 2a(1), point (c) is replaced by the following: (c) involved in planning, directing, or committing acts in the CAR that violate international human rights law or international humanitarian law, as applicable, or that constitute human rights abuses or violations, including those involving targeting of civilians, ethnic- or religious-based attacks, attacks on civilian objects, including administrative centres, courthouses, schools and hospitals, and abduction and forced displacement;; (3) In Article 2a(1), point (h) is replaced by the following: (h) involved in planning, directing, sponsoring, or conducting attacks against UN missions or international security presences, including MINUSCA, the Union missions and French forces which support them, as well as against humanitarian personnel;; (4) In Article 2a(1), the following point (j) is added: (j) committing acts of incitement to violence, in particular on an ethnic or religious basis, that undermine the peace, stability or security of the CAR, and then engaging in or providing support for acts that undermine the peace, stability or security of the CAR;; (5) In Article 2b(1), point (c) is replaced by the following: (c) involved in planning, directing, or committing acts in the CAR that violate international human rights law or international humanitarian law, as applicable, or that constitute human rights abuses or violations, including those involving targeting of civilians, ethnic- or religious-based attacks, attacks on civilian objects, including administrative centres, courthouses, schools and hospitals, and abduction and forced displacement;; (6) In Article 2b(1), point (h) is replaced by the following: (h) involved in planning, directing, sponsoring, or conducting attacks against UN missions or international security presences, including MINUSCA, the Union missions and French forces which support them, as well as against humanitarian personnel;; (7) In Article 2b(1), the following point (j) is added: (j) committing acts of incitement to violence, in particular on an ethnic or religious basis, that undermine the peace, stability or security of the CAR, and then engaging in or providing support for acts that undermine the peace, stability or security of the CAR;. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 12 March 2018. For the Council The President E. KARANIKOLOV (1) Council Decision 2013/798/CFSP of 23 December 2013 concerning restrictive measures against the Central African Republic (OJ L 352, 24.12.2013, p. 51).